      Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

***************************************:
URLEEN NAUGHTON                        :                 CIVIL ACTION NO. 3:21-cv-00402-KAD
                                       :
V.                                     :
                                       :
ADAM GUTCHEON, ET AL                   :                 JULY 29, 2021

         MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
     BY DEFENDANTS WINDSOR JOURNAL WEEKLY AND ANTHONY ZEPPERI

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the defendants, Windsor

Journal Weekly and Anthony Zepperi (collectively, the “Defendants”) submit this memorandum in

support of their motion to dismiss the First Amended Complaint (the “Complaint”). The Complaint

alleges that Windsor Journal Weekly published editorials written by concerned citizens, which

concerned a petition presented to the Windsor Town Council, the Connecticut Housing Finance

Authority and Federal Department of Housing and Urban Development regarding the governance of

the Windsor Housing Authority where Plaintiff was employed as Executive Director. As set forth

more fully below, the plaintiff’s purported defamation and false light claims against Windsor Journal

Weekly fail to state a plausible claim for relief and are barred as a matter of law by the Fair Reporting

Privilege. Additionally, Plaintiff has failed to assert any claims whatsoever against Anthony Zepperi.

                                            BACKGROUND

       Plaintiff’s thirty-seven count Complaint against fifteen defendants purports to allege several

federal causes of action arising from Plaintiff’s termination from her role as Executive Director of the

Windsor Housing Authority (“WHA”) along with twenty-two state law claims. Plaintiff alleges that

residents of Millbrook Village, a housing complex within the WHA, “circulated a petition that was

jointly authored by [Andrew] McAllister and [Tariq] Jamaal” that “sought . . . to have Naughton
                                                   -1-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 2 of 12




removed as Executive Director of the WHA due to alleged problems and issues with the WHA’s

property at Millbrook Village.” See Complaint (hereinafter “Compl.”) ¶ 33. Plaintiff further alleges

that the petition (hereinafter the “Petition”) “was riddled with falsehoods” related to Naughton’s

performance of her job as Executive Director of the WHA, that the Petition “was presented to

members of the Windsor Town Council in late October 2020,” and that the Petition was later

forwarded to the Connecticut Housing Finance Authority and Federal Department of Housing and

Urban Development. Compl. ¶¶ 34, 35, 39. Each of the Plaintiff’s state law claims against the

Defendants stems from the Petition and related concerns raised by residents of the Town of Windsor.

       Windsor Journal Weekly, the name of a local newspaper, is a named defendant in Counts

Eighteen, Twenty-Two, and Twenty-Three, each alleging claims of defamation, as well as Counts

Twenty-Eight, Thirty-Two and Thirty-Three, alleging invasion of privacy by false light. Defendant

Anthony Zepperi, a reporter for the Windsor Journal Weekly, is named only in Count Twenty-Eight.

There are no allegations in Count Twenty-Eight that assert a claim against Mr. Zepperi.

       The Complaint alleges that two residents of Millbrook Village, a property which is part of the

WHA, wrote and circulated a petition (the “Petition”) that was presented to the Windsor Town

Council. Compl. ¶¶ 33-35. According to the Complaint, the Petition alleged that the Plaintiff (1) was

harsh and abusive towards residents; (2) fired competent and experienced employees; (3) threatened

witnesses with eviction; (3) failed to correct heat and electrical problems; (4) engaged in profit driven

tenant collection practices; (5) threatened indigent, elderly and disabled tenants with eviction; (6)

wasted assets; (7) provided substandard moving services to relocating tenants; (8) selectively

renovated housing units to favored residents; (9) ignored tenant complaints; (10) completed




                                                   -2-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
        Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 3 of 12




renovations to units that proved hazardous to disabled tenants; and (11) engaged in divisive, abusive,

corrupt and dishonest behavior as the WHA Executive Director. Compl. ¶ 34.

             Plaintiff does not allege that the Petition was published. Rather, the Plaintiff’s claims

against the Windsor Journal Weekly arise from the publication of information from and about the

Petition through letters and editorials written by various named defendants. Specifically, Counts

Eighteen and Twenty-Eight allege that “in January 2021, Defendants Gutcheon and the Windsor

Journal willfully and maliciously published information from ‘the petition’ which were false

statements” about Plaintiff Naughton “by way of letters, emails, and word of mouth, in and among

the Town of Windsor citizenry, among themselves, and to the public through the newspaper’s

readers.” Compl. ¶¶ 317-318, 392-393. Counts Twenty-Two and Thirty-Two allege that on February

26, 2021, defendants Grossman and the Windsor Journal Weekly published additional false

statements relating to the Petition. Compl. ¶¶ 341, 444. Counts Twenty-Three and Thirty-Three allege

that on March 19, 2021, the Windsor Journal Weekly “published a letter jointly written by Grossman

and Smith which contained false statements” about Naughton. Compl. ¶¶ 347 457. Gutcheon, among

other things, is alleged to be the WHA Chair and Executive Director of the Windsor Chamber of

Commerce. Compl. ¶ 6. Smith and Grossman are alleged to be Windsor residents. Compl. ¶¶ 10-12.

                                       LAW AND ARGUMENT

   I.       Legal Standard

         Any claim that fails “to state a claim upon which relief can be granted” will be dismissed.

Fed. R. Civ. P. 12(b)(6). In reviewing a complaint under Rule 12(b)(6), courts apply a “plausibility

standard” guided by “two working principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). First,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,


                                                   -3-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
        Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 4 of 12




do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations ...

a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”). A

complaint that makes “naked assertion[s] devoid of further factual enhancement will not suffice.”

Iqbal, 556 U.S. at 678. Second, “only a complaint that states a plausible claim for relief survives a

motion to dismiss.” Id. at 679. “When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to relief.”

Id.

      II.      The Amended Complaint Fails to Plausibly Allege Claims of Defamation and False
               Light Against Windsor Journal Weekly

            To establish a prima facie case of defamation, a “plaintiff must demonstrate that: (1) the

defendant published a defamatory statement; (2) the defamatory statement identified the plaintiff to

a third person; (3) the defamatory statement was published to a third person; and (4) the plaintiff's

reputation suffered injury as a result of the statement.” Gambardella v. Apple Health Care, Inc., 291

Conn. 620, 627–28 (2009). A statement must be false to be actionable as defamation. Cweklinsky v.

Mobil Chemical Co., 267 Conn. 210, 228–29 (2004). There is no allegation attributing the statements

cited by the Plaintiff to the Windsor Journal Weekly. Instead, Plaintiff alleges that, through editorials,

the Windsor Journal Weekly published statements regarding the Petition which were presented to the

Windsor Town Counsel and federal oversight agencies regarding the governance of the WHA.

             The Plaintiff’s defamation and false light claims against the Windsor Journal Weekly fail

because she has failed to allege any facts supporting a finding of actual malice. “In an action for

defamation, a public official is prohibited from recovering damages for a defamatory falsehood
                                                      -4-


                                    ROGIN NASSAU LLC • ATTORNEYS AT LAW
                CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 5 of 12




relating to his official conduct unless he proves by clear and convincing evidence that the falsehood

was published with ‘actual malice.’” Kelley v. Bonney, 221 Conn. 549 (1992) (citing New York

Times Co. v. Sullivan, 376 U.S. 254 (1964)). Actual malice requires that “the statement, when made,

was made with actual knowledge that it was false or with reckless disregard of whether it was false.”

Gambardella, 291 Conn. at 628. “A speaker acts with reckless disregard of the falsity of his statement

if he ‘entertained serious doubts as to the truth’ of his statement, or if he possessed a ‘high degree of

awareness of [his statement's] probable falsity.’” Dongguk University v. Yale, 873 F. Supp. 2d 460,

465 (D. Conn. 2012) (quoting St. Amant v. Thompson, 390 U.S. 727, 731 (1968); Garrison v.

Louisiana, 379 U.S. 64, 74 (1964)). “A failure to investigate by itself is not enough to prove actual

malice.” Id. The plaintiff “must demonstrate a purposeful avoidance of the truth.” Hopkins v.

O'Connor, 282 Conn. 821, 846, 925 (2007). The actual malice standard applies when a public figure

or public official sues for invasion of privacy by false light. Cantrell v. Forest City Publishing Co.,

419 U.S. 245, 249 (1974); Goodrich v. Waterbury Republican-American, 188 Conn. 107, 130 (1982).

       At the time the allegedly false statements were published in the Windsor Journal Weekly’s

Letters to the Editor section, Plaintiff served as Executive Director of the Windsor Housing Authority,

a “tax-exempt non-profit quasi-public entity . . . governed by the Windsor Housing Board of

Commissioners,” created by “a Cooperative Agreement between the Town of Windsor and the

Connecticut Department of Housing” with the purpose of “provid[ing] safe and affordable housing

to low income, elderly and disabled residents of the Town of Windsor.” Compl. ¶¶ 14, 21–22. Thus,

Plaintiff is a public official for purposes of this action. See Kelley v. Bonney, 221 Conn. 549 (1992)

(holding that a public school teacher is a public official for defamation purposes); Moriarty v. Lippe,

162 Conn. 371, 378 (1972) (noting that any person in a position that, “if abused, has great potential


                                                   -5-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 6 of 12




for social harm and thus invites independent interest in the qualifications and performance of the

person who holds the position” may be categorized as a public official); Jensen v. Times Mirror Co.,

634 F. Supp. 304, 311 (D. Conn. 1986) (describing a public official or public figure as someone who

may have “accepted public office,” “assumed an influential role in ordering society,” or “occupied a

role of especial prominence in the affairs of society”). See also Worrell-Payne v. Gannett Co., Inc.,

134 F. Supp.2d 1167, 1171-1172 (D. Idaho 2000), aff’d, 46 Fed.Apx. 105 (9th Cir, 2002) (citing

Rosenblatt v. Baer, 383 U.S. 75, 85-86 and n. 13 (1966)) (holding that an executive director of a

housing authority that sued a newspaper was a public official for purposes of the First Amendment).

       As a public official, Plaintiff is required to plead actual malice to maintain a defamation claim

or a claim of invasion of privacy by false light. Cantrell v. Forest City Publishing Co., 419 U.S. 245,

249; Goodrich v. Waterbury Republican-American, 188 Conn. at 130. See also Reaves v. Hartford

Courant Co, No X07CV020079871S, 2003 WL 1090699 at *2 (Conn. Super Ct., Feb. 28. 2003)

(Sefrazza, J.) (applying actual malice standard to false light claims brought by a private person

involved in a matter of public concern). A public official “must plead ‘plausible grounds’ to infer

actual malice by alleging ‘enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of’ actual malice.” Biro v. Conde Nast, 807 F.3d 541, 546 (2d Cir. 2015) (quoting Twombly,

550 U.S. at 556) (affirming the District Court’s decision to grant defendant’s 12(b)(6) motion to

dismiss for failure to raise a plausible inference of actual malice where the “nonconclusory

allegations” of the complaint failed to “allege facts that would have prompted the … defendants to

question the reliability of any of the named or unnamed sources at the time the [allegedly defamatory]

Article was published” and where the remaining allegations against defendants were conclusory). See

also Fairfax v. CBS Corp., 2 F.4th 286, 292-95 (4th Cir. 2021) (holding that the plaintiff failed to


                                                  -6-


                                ROGIN NASSAU LLC • ATTORNEYS AT LAW
            CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 7 of 12




sufficiently plead actual malice because the facts alleged did not support an inference that defendant

news group “seriously doubted the truth of the … accusations” against the plaintiff and did not suggest

that the defendant “was attempting to avoid learning or communicating the truth”). The Complaint

fails to allege any facts supporting a claim of actual malice by Windsor Journal Weekly and instead

recites conclusory allegations outlining the elements of the causes of action. Counts Eighteen,

Twenty-Two, Twenty-Eight, Thirty-Two and Thirty-Three allege that the Windsor Journal Weekly

“willfully and maliciously” published false statements about Naughton, and that “the defendants

knew the statements were false or recklessly disregarded the falsity of the statements. Compl. ¶¶ 317–

319, 341–343, 392–394, 444–446, 457, 462. Count Twenty-Three fails to even allege that the

Windsor Journal had any such knowledge or acted in reckless disregard of the falsity of such

statements.

       Counts Twenty-Eight, Thirty-Two and Thirty-Three further allege that “the defendants made

the statements with actual malice to Naughton, as they could have investigated the false statements

but chose not to do so, in order to maximize damage to Naughton’s reputation, with respect to her

professional standing among her peers, and in the industry in which she practiced.” Compl. ¶ 401,

450, 463. Again, there are no facts that support a finding of actual malice. Further, the mere failure

to investigate by itself is not sufficient. Dongguk Univ., 873 F. Supp. 2d 460, 465 (D. Conn. 2012),

aff’d, 734 F.3d 113 (2d Cir. 2013); Goodrich v. Waterbury Republican-American, 188 Conn. at 124.1


1
  See Turner v. Wells, 879 F.3d 1254, 1273 (11th Cir. 2018) (holding that because the plaintiff’s
allegations that the defendants “‘knowingly and recklessly’ ignored or deliberately avoided learning
information” were “set forth in a conclusory manner” and the complaint did not “set forth facts
demonstrating that the defendants acted in these ways,” the plaintiff did “not allege sufficient
relevant facts to support a claim of actual malice”); McCafferty v. Newsweek Media Group, Ltd.,
955 F.3d 352, 360 (3d Cir. 2020) (holding that allegations of “an extreme departure from
professional standards,” a “failure to investigate,” and a “desire to increase profits” were
                                                  -7-


                                  ROGIN NASSAU LLC • ATTORNEYS AT LAW
              CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 8 of 12




Indeed, facts alleged in the Complaint only negate the possibility that the Windsor Journal Weekly

had reason to doubt the truth of the statements published. Plaintiff admits that nearly 50% of the

residents of the Millbrook Village signed the Petition containing statements about Ms. Naughton and

that the three Letters to the Editor published in the Windsor Journal Weekly that Plaintiff complains

of were editorials written by Windsor residents, one of whom Chaired the WHA. “A ‘letters to the

editor’ column provides an important outlet for the promulgation of information and ideas by persons

who do not themselves have access to publishing facilities but who wish to exercise their freedom of

speech even though they are not members of the press.” Moriarty v. Leppe, 162 Conn. 371, 381 (1972)

(noting that where a defendant newspaper did not fabricate the letter to the editor, that the letter was

not the product of its publisher's imagination, and it was not based on an unverified anonymous

communication, the newspaper could not be liable for false statements made in the letter).

           Because the Complaint utterly fails to allege any facts that could support a plausible claim

that the Windsor Journal Weekly knew the statements were false or acted with reckless disregard as

to their falsity, Plaintiff’s defamation and false light claims are legally deficient.


    III.      Plaintiff’s Claims are Barred by the Fair Reporting Privilege

           To the extent to which any of the Plaintiff’s claims against the Defendants could be construed

to touch upon the reporting of matters pertaining to the Petition, Plaintiff’s claims are not actionable

because any allegedly defamatory statements published by the Windsor Journal Weekly are protected



insufficient to support a finding of actual malice, that the plaintiff did not plead facts that suggested
actual malice, such as that the defendant “made up” statements or “used [made up statements] to
accuse [the plaintiff] of breaking the law when [the defendant] knew [the plaintiff] was innocent,”
and that the plaintiff was therefore not entitled to “use discovery to probe [the defendant’s] state of
mind”).

                                                      -8-


                                    ROGIN NASSAU LLC • ATTORNEYS AT LAW
                CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 9 of 12




by the fair reporting privilege. “Even when there is a defamatory statement, the publication of

defamatory matter concerning another in a report of an official action or proceeding or of a meeting

open to the public that deals with a matter of public concern is privileged if the report is accurate and

complete or a fair abridgement of the occurrence reported.” Burton v. Am. Lawyer Media, Inc., 83

Conn. App. 134, 137–38 (2004). Generally, the determination of whether the contents of a newspaper

article are privileged as fair reporting is an issue of law. Id. at 138. “The accuracy required is to the

proceedings, not to the objective truth of the defamatory charges.” Id. at 140. Here, there is no

allegation that any of the defamatory matters contained in the Petition were inaccurately published.

       The editorials published by the Windsor Journal Weekly—opinion pieces—discussed

allegations made in the Petition and presented to the Windsor Town Council, the Connecticut Housing

Finance Authority and Federal Department of Housing and Urban Development. The Petition and

related editorials addressed a matter of public concern and were voiced by citizens, including the

Chair of the WHA, regarding a public entity managed by the Plaintiff. The Petition and proceedings

before the Town Council and federal government agencies related to official actions of the WHA.

       Moreover, when serious charges or allegations are raised against a public official or public

figure, “the First Amendment protects the accurate and disinterested reporting of those charges,

regardless of the reporter’s private views regarding their validity. . . . What is newsworthy about such

accusations is that they were made. . . . The public interest in being fully informed about controversies

that often rage around sensitive issues demands that the press be afforded the freedom to report such

charges without assuming responsibility for them.” Edwards v. National Audubon Soc., Inc., 556

F.2d 113, 120 (2d Cir. 1977). “[I]f we are to enjoy the blessings of a robust and unintimidated press,

we must provide immunity from defamation suits where the journalist believes, reasonably and in


                                                   -9-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
     Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 10 of 12




good faith, that his report accurately conveys the charges made. It is equally clear, however, that a

publisher who in fact espouses or concurs in the charges made by others, or who deliberately distorts

these statements to launch a personal attack of his own on a public figure, cannot rely on a privilege

of neutral reportage.” Id. Such is not the case here. There is no allegation that the Windsor Journal

Weekly published the letters with comment, distortion or espousing the allegedly defamatory

accusations or statements contained therein. The Windsor Journal Weekly is accused of publishing

the concerns made by the residents of the Town of Windsor with regard to the Plaintiff and the WHA.

Accordingly, the Defendants respectfully request that Plaintiff’s complaint be dismissed.


   IV.      Plaintiff Failed to Allege Any Claims Against Anthony Zepperi

         Though included in the heading of Count Twenty-Eight, there are no factual allegations

supporting a claim of invasion of privacy by false light, or any other claim against defendant Anthony

Zepperi. The only two paragraphs in the Complaint that mention Mr. Zepperi merely state that he is

a Windsor Journal Weekly reporter. See Compl. ¶¶ 17–18. None of the thirty-eight counts asserted in

Plaintiff’s Complaint include any allegations against Mr. Zepperi, let alone any allegations sufficient

to form a claim of defamation or invasion of privacy by false light. Because there is no claim against

Anthony Zepperi, the claim against him must be dismissed. Massaro v. Town of Trumbull, 525 F.

Supp. 2d 302, 306 (D. Conn. 2007) (quoting Dove v. Fordham Univ., 56 F.Supp.2d 330, 335

(S.D.N.Y. 1999), aff'd, 210 F.3d 354 (2d Cir. 2000) (“Where the complaint names a defendant in the

caption but contains no allegations indicating how the defendant violated the law or injured the

plaintiff, a motion to dismiss the complaint in regard to that defendant should be granted.”).




                                                   - 10 -


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 11 of 12




                                                THE DEFENDANTS,
                                                WINDSOR JOURNAL WEEKLY &
                                                ANTHONY ZEPPERI

                                                By:     /s/ George C. Springer, Jr.
                                                        George C. Springer, Jr. [ct03263]
                                                        Rogin Nassau LLC
                                                        185 Asylum Street, 22nd Floor
                                                        Hartford, CT 06103-3460
                                                        Tel: (860) 256-6380
                                                        Fax: (860) 278-2179
                                                        E-mail: gspringer@roginlaw.com




                                           - 11 -


                         ROGIN NASSAU LLC • ATTORNEYS AT LAW
     CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
     Case 3:21-cv-00402-KAD Document 72 Filed 07/30/21 Page 12 of 12




                                         CERTIFICATION

       This is to certify that a copy of the foregoing was served electronically this 29th day of July
2021 and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail at the
addresses shown below to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

Richard C. Gordon, Esq.                                    David S. Monastersky, Esq.
Law Office, Richard C. Gordon                              Howd & Ludorf, LLC
40 Court Street                                            65 Wethersfield Avenue
Windsor, CT 06095                                          Hartford, CT 06114-1190
Email: RCGordonlaw@Gmail.com                               Email: dmonastersky@hl-law.com

Beverly Knapp Anderson, Esq.                               Peter D. Goselin, Esq.
William D. Catalina                                        The Law Office of Peter Goselin
Neubert, Pepe & Monteith, P.C.                             557 Prospect Ave., 2nd Floor
750 Main Street                                            Hartford, CT 06105
Suite 200                                                  Email: pdgoselin@gmail.com
Hartford, CT 06103
Email: bknapp@npmlaw.com                                   Richard P. Weinstein, Esq.
Email: wcatalina@npmlaw.com                                Weinstein & Wisser, P.C.
                                                           29 S. Main St.
Philip Miller, Esq.                                        Suite 207
Attorney General's Office                                  West Hartford, CT 06107
55 Elm St., PO Box 120                                     Email: rpw@weinsteinwisser.com
Hartford, CT 06141-0120
Email: phil.miller@ct.gov


                                                       /s/ George C. Springer, Jr.
                                                       George C. Springer, Jr. [ct03263]




                                                  - 12 -


                                ROGIN NASSAU LLC • ATTORNEYS AT LAW
            CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
